Title: From Louisa Catherine Johnson Adams to John Adams, 31 October 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My dear John
					Washington 31 October 1818
				
				The state of cruel anxiety in which we remain on account of your Grandmamma’s illness has occasioned my not writing to you as punctually as I otherwise should have done and I now do not feel in spirits to say more than that both your father and myself are greatly pleased at your affectionate attention in writing so frequently. I thank you for your translations which your father says are better than any he made at your age which praise will operate on your amiable disposition and good heart as an incitement to continue to excel and not to slacken in your exertions to merit approbation. at this time I know your heart must bleed for the sufferings of a parent whose affectionate tenderness and kindness for you has existed invariably since your infancy and I will only add the hope that she may yet be spared to you a little longer that you may have a further opportunity of evincing your gratitude to her by the propriety of your conduct and your rapid attainment of every virtue which will make you a blessing to all you are connected with but more especially to her who has the happiness to subscribe herself your affectte. Mother
				
					L. C. Adams
				
				
					Much love to Charles
				
			